              Case 2:14-cv-01374 Document 1319 Filed 12/22/20 Page 1 of 1 PageID #: 40324

                                   District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 12/22/2020                                                         Case Number          2:14-cv-01374

 Case Style                  Vantap, LLC vs. Eastman Chemical Company
 Type of hearing             Judicial Matters in Chambers - Charleston
 Before the honorable: 2508-Copenhaver
 Court Reporter                                                           Courtroom Deputy Law Clerk
 Attorney(s) for the Plaintiff or Government
 Van Bunch, Kent Mayo, Deborah Greenspan, Anthony Majestro
 Attorney(s) for the Defendant(s)


 Law Clerk                   JS
 Probation Officer

                                                        Court Times

  Start Time        Stop Time                                         Court Time Description

    3:00 PM          3:30 PM                                     Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 00:30


                                                       Courtroom Notes

Discussed recipients of cy pres distribution of remaining settlement funds.
